FIRST DIVISION
                                  DOYLE, C. J.,
                               REESE and SELF, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 22, 2017




In the Court of Appeals of Georgia
 A15A1272. THE STATE v. BAXTER.                                               DO-047 C

      DOYLE, Chief Judge.

      In State v. Baxter,1 the Supreme Court of Georgia reversed this Court’s

judgment affirming the trial court’s decision to transfer the case to juvenile court.

Consequently, we vacate our earlier opinion, adopt the opinion of the Supreme Court

as our own, and reverse the judgment of the trial court.

      Judgment reversed. Reese and Self, JJ., concur.




      1
          300 Ga. 268 (794 SE2d 49) (2016).